 PATHFINDER COACH DIVISION OF SUPERIORCOACHCORPORATION87PATHFINDER COACH DIVISION OF SUPERIOR COACH CORPORATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS OFAMERICA, UAW-CIO.Case No.15-CA-406.January 9,1953Decision and OrderOn July 14, 1952, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Houston,Styles, and Peterson].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the brief and exceptions, and the entire record inthe case and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions, correc-tion,2 and modifications.1.The Trial Examiner found that the Respondent, by certainactivities of Director of Personnel McMillan and Foreman Chaney,sinterfered with, restrained, and coerced its employees in violation ofSection 8 (a) (1) of the Act.We agree with these conclusions.However, we limit the grounds for our findings to the following: (a)McMillan's interrogation of employee Shaw; (b) McMillan's speechto employees wherein he stated that he knew who had attended theunion meeting; (c) McMillan's surveillance of the union meeting ata The Respondent's request for oral argumentis hereby denied,as the record, the excep-tions, andits brief adequatelypresent the facts,issues, and positions of the parties.'We note andcorrect the followinginadvertenterror in the IntermediateReport: TheRespondent filed its answerto the complainton March3, 1952, rather than on March 8,1052, as the TrialExaminer found.$WilliamWard McMillan, as foundby the TrialExaminer,is director of personnel atthe Employer's plant.He hires all employees,except in certainexecutive positions, forall departmentsof theRespondent's plant,is personnelconsultant ; and handles publicrelationsat the plantM. H. Chaneyis foreman of assemblyline No. 1 at the Respondent'splant, andhe responsibly directs thework of approximately31 employeesChaney is asupervisor.It is clear,and we find that McMillanand Chaney are representatives o'management and that their conduct is attributableto the Respondent102 NLRB No. 20. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDCurbo's home on August 22, 1951; and (d) Chaney's interrogationof employee Hammett 42.The Trial Examiner found, and we agree, that the Respondentdischarged Self, Simmons, and Hammett because of their member-ship in and activities on behalf of the Union. The Respondentargues, in effect, that these employees were all discharged because ofunsatisfactory work, and as a part of the general policy of the Re-spondent to weed out incompetence at a time when work had sloweddown due to a shortage of parts and other materials.In support of its position that this was the sole reason for the dis-charges, the Respondent points to the fact that it discharged eightother employees about that time for similar reasons.However, al-though the cases of those eight are not before us, we fail to see howthat fact, even assuming Respondent's dissatisfaction with the workof those eight, tends to establish either the unsatisfactory work ofSelf, Simmons, and Hammett, or the nondiscriminatory characterof their discharges.On the issue of whether these employees were unsatisfactory work-ers, we are satisfied, for the reasons noted by the Trial Examiner, thatthese individuals were not unsatisfactory employees. Indeed the credi-ble testimony establishes that Simmons knew more about jigs thananyone in the pool; that Simmons' pool leader never spoke to Sim-mons personally about his alleged slowness, that Self and Simmonsdid good work; that Inspector Adams never returned work to eitherSelf or Simmons; that Hammett got a wage increase a few weeksbefore the discharge; that Hammett's pool leader never criticized hiswork, never notified Chaney of unsatisfactory work by Hammett,and was never spoken to by Chaney about Hammett's work; andfinally, that there is no showing that any of them refused work whenassigned.In addition, we note the circumstances that these three welders weredischarged at a time when welders were in scarce supply; that con-trary to the Respondent's representation in its speech of August 24,1951, to the employees that they would be "notified when your workis not up to standard, will be given a chance to improve," these em-ployees were never told that they were being given that chance, andwere discharged summarily without any prior discussion as to thereasons for their discharge.Moreover, when we add to all the fore-4We find no merit in the Respondent's contention,in effect, thatit did not violate theAct by itsremarks and inquiries concerning union activityaddressed to the employees.Apart from otherconsiderations,it is clear that the interrogation when viewed in abackgroundof surveillance and violations of Section 8 (a) (3), as here,exceeded theprotection accordedto the Respondent under Section9 (c) of the Act,and violated Section8 (a) (1) of theAct.S.D. Cohoon and D.F. Cohoon, Partners, d/b/a S. D. Cohoon dSon,101 NLRB 760. PATHFINDER COACH DIVISION OF SUPERIOR COACH CORPORATION89going, that these three employees and one Gordon Allen 5 were theonly ones who had signed union cards at the time and that the Re-spondent was opposed to unionization, as evidenced by the interro-gation of its employees about union activities and the surveillance ofa union meeting, we conclude, as did the Trial Examiner, that thethe discharges were violative of Section 8 (a) (3) and 8 (a) (1) ofthe Act.OrderUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Pathfinder Coach Divisionof Superior Coach Corporation, Kosciusko,Mississippi,its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Engaging in surveillance of union meetings.(b) Interrogating employees concerning their union membershipand activities.(c)Discouraging membership in International Union, United Au-tomobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, or any other labor organization of its employees, by dis-criminating in regard to their hire or tenure of employment or anyterm or condition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the above Union, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right may beaffected by agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act,as guaranteedin Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Archie L. Self, Abraham Hammett, and WoodrowSimmons, immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority orother rights or privileges, and make them whole in themanner setforth in the section of the Intermediate Report entitled "The Remedy,"for any loss of pay they may have suffered by reason of the Respond-ent's discriminationagainst them.9 The fact that Respondent did not also discharge Allen loses its significance due to thefact that Allen was a brotherof Foreman Grady Allen,and McMillan admitted that hetalkedto Grady Allenabout hisbrother's attendance at the union meeting. 90DECISIONSOF NATIONAL LABORRELATIONS BOARD(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary or convenient for the analysis of the amount of backpay due under the terms of this Order.(c)Post at its plant in Kosciusko, Mississippi, copies of the noticeattached hereto marked "Appendix A." 6 Copies of such notice to befurnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof and bemaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage in surveillance of union meetings.WE WILL NOT interrogate our employees concerning their unionmembership and activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist INTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IM-PLEMENT WORKERS OF AMERICA, UAW-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as guaranteed inSection 7 thereof.$ In the eventthat this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the UnitedStatesCourt of Appeals, Enforcing anOrder." PATHFINDERCOACHDIVISION OF SUPERIOR COACH CORPORATION91WE WILL offer to Archie L. Self, Abraham Hammett, and Wood-row Simmons,immediate and full reinstatement to their formeror substantially equivalent positions without prejudice, to anyseniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of thediscrimination against them.All of ouremployees are free to become or remain or to refrain frombecoming or remaining members of INTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,UAW-CIO,or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.PATHFINDER COACH DIVISION OFSUPERIOR COACH CORPORATION,Employer.Dated --------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon an amended charge duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, UAW-CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board,respectively called herein the General Counsel and the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issued a complaintdated February 21, 1952, against Pathfinder Coach Division of Superior CoachCorporation, herein called the Respondent, alleging that the Respondent has en-gaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended herein called the Act.With respect to the unfair labor practices, the complaint alleges that theRespondent (1) on or about September 6, 1951, discharged Archie L. Self,Abraham Hammett, and Woodrow Simmons and thereafter failed and refusedto reinstate them because of their membership in and activities on behalf ofthe Union and because of their concerted activities; and (2) engaged in certainacts which interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The Respondent filed an answer on about March 8, 1952, in which it admittedthe jurisdictional allegations of the complaint but denied the commission of anyunfair labor practices.Pursuant to notice a hearing was held at Kosciusko, Mississippi, on April 2and 3, 1952, before the undersigned Trial Examiner.The General Counsel andthe Respondent were represented by Counsel, and the Union by its representa- 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiveFull opportunity to be heard,to examine and cross-examine witnesses,and to introduce eN idence bearing on the issues was afforded all parties.At thestart of the hearing, the General Counsel moved to strike an allegation of theRespondent'sanswer.The motion was denied. The Respondent moved toamend its answer. The motion was granted without objection. At the closeof the hearing, the General Counsel moved to conform the pleadings to the proof,as to names, dates, and other minor variances.The motion was granted with-out objection.Counsel did not present oral argument at the hearing.The General Counselhas filed a brief with the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio Corporation,having its principal office and placeof business in Lima, Ohio,where it is engaged in the manufacture of schoolbusses, hearses, and ambulances.The Respondent also operates a plant inKosciusko,Mississippi,known as the Pathfinder Coach Division.This pro-ceeding is concerned only with the Kosciusko plant.At this plant the Re-spondent is engaged in the manufacture of school busses and commuter-typebusses for the United States Government.Products from Respondent's plants,including the Kosciusko plant, are distributed throughout the United States.In the course and conduct of its business,the Respondent during the yearpreceding the issuance of the complaint purchased raw materials for its Limaplant having a value of more than $1,000,000, of which in excess of 50 percentwas transported in interstate commerce from points outside the State of Ohioto its Lima plant.During the same period the Respondent caused large quanti-ties of its finished products,having a value in excess of $2,000,000, to be trans-ported, sold,and distributed in interstate commerce from its Lima plant topoints outside the State of Ohio.Since May 1951 to the time of the issuance of the complaint,the Respondentpurchased raw materials for its Kosciusko plant having a value in excess of$1,000,000, of which in excess of 50 percent was transported to said plant frompoints outside the State of Mississippi.During the same period,the Respondentcaused large quantities of its finished products having a value in excess of$2,000,000 to be transported,sold,and distributed in interstate commerce fromitsKosciusko plant to points outside the State of Mississippi.The Respondent admits in its answer that it is engaged in commerce withinthe meaningof the Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile,Aircraft and Agricultural Imple-ment Workers of America,UAW-CIO,is a labor organization which admitstomembership employees of the Respondent.M. THE UNFAIR LABOR PRXCTICESA. Background;sequence of eventsThe Respondent's plant was built during the early part of 1951.Employeeswere hired for erection purposes during about March. During about the early partof July, they were transferred to production.The first bus was completedon August 4, 1951. PATHFINDERCOACHDIVISION OF SUPERIOR COACH CORPORATION93On May 15, 1951, Homer Curbo, Jr., a representative of the Union, came toKosciusko and commenced organization of the Respondent's employees.Y. R.Schively, vice president of the Respondentand general manager ofthe plant,madea speech to the employees concerning the Union on June 28.'On August 21, Curbo distributed the first union leaflet to employees. It waspassed out in front of the plant and notified employeesof a union meeting to beheld on August 22, at Curbo's home in Kosciusko.As will be hereinafterrelated and found, the Respondentengaged insurveillance of the Union'smeet-ing on the night of August 22.Dwayne Shields, assistant general manager of the plant,read aspeech to allof the day-shift employees on August 24.He referred to Curbo and the Union,and told the employees that Respondent's "Group Accident and Health Insur-ance Plan" would be "announced before long." The same speechwas read tothe night shift by William McMillan, personnel director for the plant'Because of a shortage of parts, the Respondent cut its workweek to 3 daysat sometime during about the latter part of August.However, daily produc-tion was not reduced.The Respondent discharged the threeemployees namedin the complaint on September 6, 1951.Eight other employees were dischargedby the Respondent between September 1 and 10.B. Interference,restraint,and coercionAt sometime during June 1951, McMillan went to the home of employeeFrank Shaw.He asked Shaw if Curbo had come to see him.When Shawadmitted that he had talked to Curbo, McMillan inquired, "Does his propositionsound pretty good?"'It is found that McMillan's interrogation of Shaw constitutes interference,restraint, and coercion.As related above, the first union meeting was held in Curbo's house on thenight of August 22.The meeting was attended by about 15 or 20 employees,including Stella Latham.Frank Thorpe, a supervisory employee, drove Lathamto the meeting in one of Respondent's cars.He remained in the car whileitwas parked near Curbo's home.' That same night, the Kosciusko policedrove by Curbo's home with McMillan in their car.At McMillan's request, theydrove at a slow rate of speed past the house while he noted the license numbers ofthe parked cars.When they returned to the police station, McMillan checkedthe license numbers with the county registration book in order to determinethe owners of the cars.`It is found that Thorpe and McMillan engaged in surveillance of the Union'smeeting, and that by such action the Respondent interfered with, restrained, andcoerced its employees.On August 23 Foreman Chaney came to employee Abraham Hammett's placeof work and questioned him about the union meeting. Concerning his conversa-tion with Chaney, Hammett testified credibly as follows :? Schively read his speech from a prepared statement,a copy of which was Introducedin evidence.Marked as appendix A, it is attached hereto and made a part of this report.2A copy of the speechwas received in evidence.Marked as appendix B, it is attachedhereto and made a part hereof.S McMillan's testimony indicatesthat hequestioned a number of employees concerningthe Union.+McMillan testified that Latham and Thorpe came to his home before the meeting ; thatLatham told him that she was going to attend the meeting ; that he told her that sheshould not go; and that Thorpe andLatham marriedat a later date.d Dave Jones, a police officer of Kosciusko, testified credibly concerning the above incidentInvolving McMillan. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDI was up there working and he walked up to me and he asked me if therewas a good many people at the meeting, and I told him "yes."He said he came by there that night and seen a good many cars. Heasked me what wasthe meeting about, and I told him about different things,and that wasall that was said. I went to work and he walked off.It is found that Chaney's interrogation of Hammett constitutes interference.As related above, Shields made a speech to the employees on August 24. TheGeneral Counsel contends that the timing of the announcement of the insuranceplan and the threat of "weeding out" employees were violative of the Act.Thiscontention is rejected.Shields did not promise the employees any benefits ifthey would forego the Union.He stated specifically that the employees wouldreceive insurance and other benefits "whether or not you have Mr. Curbo'sunion or anybody elses union."Further, while discussing the possible dischargeof employees', Shields did not mention the Union. In this connection, he men-tioned employees who "won't make the grade . . .a very fewdeadheads slowingup the whole works." It is clear that he was referring to employees who wereperforming unsatisfactory work.After Shields' speech, McMillan also made a short talk to the employees.Among other things he stated that he knew who had attended the union meeting.6It is found that McMillan's statement constitutes interference.0. The dischargesArchie Self, Abraham Hammett, and Woodrow Simmons attended the unionmeeting on August 22. They and employee Gordon Allen were the only em-ployees who signed union-designation cards out of the 15 or 20 employees whoattended.About 1 week after the union meeting, McMillan went to the home of employeeL.D. Kinard.Concerning his conversation with McMillan,Kinard testifiedcredibly as follows :He said he came over to talk to me, not as personnel manager, just avisit and as man to man, and telling me what the people had done to getthe plant in here and wished that, well, lie wished that I wouldn't havenothing to do with the Union. I could do whatever I wanted to ; he wasn'tasking me not to; he just wished I wouldn't . . . . Well, we was justtalking, said Mr. Simmons, he didn't know what he was going to have to dowith him, seems like he was slow or something.On September 6, 1951, the Respondent discharged Self, Hammett, and Sim-mons.Simmons was given a slip which stated the reason for discharge as"unsatisfactory work."At Simmons' request, McMillan changed the reason fortermination of employment so as to show that he had resigned from his job.The Respondent contends that Self and Hammett were discharged becausethey were "incompetent workmen," and that Simmons "voluntarily quit aftera discussion with the company management, at which time said employee wasadvised that his work was wholly unsatisfactory."Concerning the reason for Hammett's discharge, Foreman Chaney testified,"Because it looked like he wasn't taking an interest in his work, wasn't trying todo it, and, like I say, about a month before he was discharged it seemed asthough he got to where he didn't care, and I was constantly having to watchhis work . . . he just didn't seem to try to do as well as he had previously done."With respect to Self, Chaney testified, "Archie Self was a good welder as faras his welding was concerned, but he was exceptionally slow.He didn't seem0Hammett,Hugh Kinard,and Woodrow Simmons testified credibly to the above. PATHFINDER COACH DIVISION OF SUPERIOR COACH CORPORATION 95to be the type of fellow that really wanted to take an interest in his work andreally help get the job done, and he more or less just wanted to weld altogether.In the particular pool that he was in, he was asked to do other work thanweld, and he didn't seem to want to do anything but weld and that is all hedid."Chaney also testified that when Self was not welding, lie talked andsmoked ; and that he warned Self "several times" to improve his work.Concerning Simmons, Chaney testified, "Well, Simmons was another excep-tionally slow worker.The work he did was good. I didn't find any fault in thework of his, but he was unusually slow and he seemed to have the attitude thatlie knew what a day's work was and that is all he would do. I was after hispool leader several times to try to get him to pitch in and help get the job done.He was always saying, `well they get so many today, they want more tomorrow,'and the rest of the fellows in his pool was helping do his work in order tocarry on."The Respondent's surveillance of the union meeting on August 22 has beenrelated above.McMillan admitted that two employees gave him the names ofall the employees who had attended the meeting. In addition to McMillan andThorpe, it appears that Chaney also engaged in surveillance of the meeting.Thisis apparent from his conversation with Hammett on August 23, related above.From all the evidence there can be no question but that the Respondent knewwhich of its employees were the most active union adherents.The evidence shows that the Respondent discharged 3 of the 4 employees whosigned union cards at the meeting.Gordon Allen, the fourth card signer, was abrother of Foreman Grady Allen.McMillan admitted that he talked to GradyAllen about his brother's attendance at the union meeting.From the evidence it is clear that the General Counsel has made out aprimafaciecase. In my opinion, the Respondent has not proved by substantial evidencethat the employees were discharged for cause.Respondent's contention thatSimmons "voluntarily quit" is rejected, since it is undisputed that Simmonsrequested the change on his termination slip after he had been discharged,Self,Hammett, and Simmons were welders. Although McMillan admittedthat skilled light-gauge welders were scarce and although there were only 10welders on Chaney's frame line, Chaney discharged 3 of them for the allegedreasons that they were slow and did not take an interest in their work.'Chaney's testimony in this respect was vague.There is no specific evidence thatany of the 3 employees ever refused to perform the work assigned to him. Selfadmitted that about 3 days before his discharge Chaney told him that he wouldhave to "speed up" his work.He testified that otherwise his work was nevercriticized.Simmons testified that he was criticised for his work only once,that on that occasion Chaney told him that he was slow and would have to speedup, and that this occurred shortly after the union meeting.Hammett testifiedthat he was never criticized for his work.'The record shows that he receiveda wage increase some few weeks before his discharge.The testimony of witnesses for the General Counsel contradicts the Respond-ent's claim that Self, Simmons, and Hammett were incompetent employees.4 The evidence discloses that Self was replaced by a welder who was hired a few daysbefore his discharge.® Robert Adams testified that during August he was inspector on Chaney's frame line ;that Hammett "in lots of cases in his weldinghe was burningholes through the wheel-housing and also leavingnuts offthe bolts where they were bolted down to the underbody ;"that such faulty work had to be done over ; thathe calledit to Hammett's attention "afew times" ; and that he spoke to the foreman about it. -Adams attendedthe unionmeeting on August 22.He was a foreman at the time of the hearingHammett testifiedthat while he was welding his helperwas supposedto put the nuts on the bolts. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee L. D. Kinard testified credibly that Simmons "didn't stop and standup.Hewas slow-gaited, but seemed like he turned off as much work as any-body else."Employee Hugh Kinard, a welder with 8 years' experience, testifiedcredibly that he and Self were in the same pool and that Self was as fast awelder as he.Ezra Ellis, Hammett's pool leader, testified that he never criticizedHammett for his work and that as a worker he was "all right."Employee George Harrell testified credibly that he worked as a welder inthe same pool as Simmons, that Simmons was a "good worker," and that Simmons"knew more about the jigs than any man in the pool." ioAccordingly, for the above reasons and from all of the evidence, I find thatthe Respondent discharged Self, Simmons, and Hammett because of their mem-bership in and activities on behalf of the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that the Respondent on September 6, 1951, discharged ArchieL. Self, Abraham Hammett, and Woodrow Simmons because of their adherenceto the Union. It will he recommended that the Respondent offer them immedi-ate and full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights or privileges. It further willbe recommended that the Respondent make whole said employees for any lossof pay they may have suffered by reason of Respondent's discrimination by pay-ment of a sum of money equal to that which they would have earned as wagesfrom the date of the discrimination to the date of an offer of reinstatement,less their net earnings during said period.Said loss of pay shall be computedon the basis of each separate calendar quarter, or portion thereof, during theperiod from Respondent's discriminatory action to the date of the offer of re-instatement.The quarterly periods, herein called "quarters" shall begin withthe first day of January, April, July, and October. Loss of pay shall be de-termined by deducting from a sum equal to that which the employee would nor-mally have earned for each such quarter or portion thereof, his net earnings,ifany, in other employment during that period. Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.In order to ensure compliance with the foregoing back-pay and reinstatementprovisions, it is recommended that Respondent be required upon reasonable re-quest, to make all pertinent records available to the Board and its agents.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :0McMillan testified that pool leaders would know whether employees performed good orbad work.10 Pool Leader Benton fling, a witness for Respondent,admitted that the quality ofSimmons' work was good.He testified,however,that Simmons was "very slow." PATHFINDER COACH DIVISION OF SUPERIOR COACH CORPORATION97CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Im-plementWorkers of America, UAW-CIO, is a labor organization within themeaning of section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ArchieL. Self, Abraham Hammett, and Woodrow Simmons, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ATalk by Y. R. Schively at EmployeeMeetingat 1: 00, June 28, 1951Ladies and Gentlemen, My Fellow Pathfinder Employees-I am goingto read this message to you, because it concerns a subject with whichI mustexerciseextremecaution in what I say. Therefore, in order that this talkmay beon recordfor future reference,I am readingit from typewritten copy.This talkconcerns union organizing.The right of free speech guarantees youthe right to discussunions,and it gives me the right to state the position ofPathfindermanagement.At the beginning, let me make it clear that no threat is stated or implied herein,if you decide to organize-nor is any promise of benefit from the company statedor implied, if you decidenot to organize.There is a representative of CIO, United Auto Workers, who is now living inKosciusko at 717 Fairground Street.He is calling uponyou Pathfinder peoplein your homes. In one instance that we know of, he told an employee's wifethat he was from the Pathfinder office, left the impression that he was a memberof Pathfinder supervision.In anotherinstancehe told an employee that the company had furnishedhim the list of all people now working so that he could call on them.He has,,by implication, on several occasions left the impression that he is calling uponyou at our request.That, ladies and gentlemen, is a bald-faced lie.Management does not favorUAW-CIO over any other union.We take the position here and now of inform-ing you, for the record, that we hope that you did not affiliate yourselves withany such organization. In other words, we don't want CIO or any other unionin our plant.Briefly, here are our reasons :(Number 1) The mainstay of all union contracts is the seniority clause.Allpromotions, layoffs, raises, transfers, etc., are based strictly on seniority. Ingetting this plant in operation, using a completely new and mostly untrainedwork force, there is going to be considerable shifting of personnel.Outstandingmen are going to be elevated quickly to supervisory positionsin many instances.You may already know that onlya minimumof supervision will be transferredfrom the Lima plant. All others will be hired locally or elevated through theranks.Seniorityis no basis for promotion-we want to be free to promote you,raise your pay, on a basisof individual merit. 98DECISIONSOF NATIONAL LABORRELATIONS BOARD(Number 2) In the process of organization, even though management re-mains strictly neutral, there will be some of you men quite strongly for a union,others just as strongly against.Your own arguments and ill feelings betweenyourselves will hinder production.We have already lost 90 days of production.The whole future of our operation here now depends on getting started intoproduction as quickly as possible and continuing it without interruptions.(Number 3) We are interested in you.Mr. Curbo, the CIO organizer, carenothing for you as an individual.You are just a "job" to him.He is gettingpaid, and well paid, may I say, to organize this plant.For your information,his salary is $80 a week, plus $6 per day expense account.Who is paying it-men somewhere else working just like you and paying dues to pay men likeCurbo for trying to stir up trouble in our plant.But, as I said, this organizeris not interested in you as an individual.He will organize you, if he is suc-cessful, then go to his boss, get a pat on the back, and be off to organize someother group of men.We are interested in you as individuals.Your job, your future, your personalfeelings-they are all important to us.We know that if you are working tothe best of your ability, making progress up the ladder, providing the good thingsin life for your family-then we will have a good place to work and we willallmake money.The most sensible answer we can give you now to the question of organizingis "wait and see."A union costs money-in initiation fees, in dues, in specialassessments.Why "buy it if you don't need it?"Give us a year to prove that we have a good place for you to work in-thatwe treat you like men, not animals-that we offer you a better than averagewage for this area for the work you perform.After we have been in productiona year, you find that we are being unfair to our employees, are running a sweatshop with low pay and poor working conditions for all, then look into the matterof a labor organization.I can think of many other things to say concerning this problem, but we donot have the time here to say them. Nor do I think I need say them. I be-lieve that most of you are intelligent men who can think this matter through.Pathfinder officials had great confidence in you, in the fact that you weregood loyal thinking citizens.That is why we located this plant in Kosciusko.So again, we ask you to think, weigh the issues carefully, decide whether ornot Pathfinder or CIO has your interests most at heart-and give us a chanceto prove that Pathfinder will be the best place you ever worked.Appendix BMany of you were present at a meeting of all Pathfinder workers which washeld on June 28. That meeting was called so that you might be told that apaid organizer of the United Auto Workers, CIO, had moved to Kosciusko andwas contacting Pathfinder workers for the purpose of organizing this plant.At that meeting, Mr. Y. R. Schively, our General Manager, read a talk to youwhich outlined the company's position on the subject of union organizing.Heread that speech because of the necessity of being able to prove-should the oc-casion ever arise-exactly what he said to you. For the same reason, I amreading this one.Now, exactly as we predicted on that date, Mr. Homer Curbo, the CIO or-ganizer, has visited you, or many of you, in your homes during the past twomonths, giving you various items of information and misinformation. I saymisinformation because I am going to point out to you in a few minutes at leastone lie that he has told several Pathfinder workers. I have no doubts that he PATHFINDER COACH DIVISION OF SUPERIOR COACH CORPORATION99has told you many. But first, let me saythatthe reasonthat we called youtogether today is threefold:(1)Two monthsago, when wehad a meeting for the purpose of setting youstraight as to how we felt about the matterof union organizing, therewere less than 200 peopleon thePathfinder Payroll.Today there are over400 . . . we want the newcomers to hearour side ofthe story.(2)The CIO organizer, this Mr. Curbowe mentioned,has recently called onyou to attend a WELCOME TO CIO meeting which he held athis houseand whichsome ofyou attended.Therefore, he has reopened the matterof organizing a unionand appearsto be prepared to stuff it down yourthroats whether you want it or not.(3)We want to tell you newer people who have started to workhere sincethat earliermeeting, andrepeat to you who were here before, what weintend to do for you in the way of making this a good place to work.Now, let's go in to that matter first. If you have a concrete front yard, whyhire a man to mow the lawn? He is going to cost you money, make a lot ofnoise, and leave you when the job is done with not one thing more than you had,before he came. You'll still have your nice concrete front yard . . . maybe notquite as nice as before because there will be a few chips in the concreteand a fewskid marks . . . and you will have a little flatter pocketbookTake a look andsee, now . . . here's your concrete front yard. To be announced before long . . .we're not going to tell you when because we want to spring a littlesurprise onyou . . . is our Group Accidentand HealthInsurance PlanThisplan, pat-terned after the one in force in the Superior Coach plant at Lima, Ohio, willprovide oil-the-job sickness and injury protection for you and for members ofyour family. In good time, as we have told you before, we will provide a va-cation plan based on length of service.Every industrial vacation plan that weare familiar withhas asits first requirement one continuous year of service be-fore a person is eligible for a vacation. So why get all hot and bothered atthis time about a vacation we have very few people here who have more thantwo or three months of service. Also in the books are employee recreationalactivities of all kinds, financed as you have just been told by proceeds fromthe variousconcessionsnow operating in the plant for your convenience.Next, let's take Wages . . . money . . . dollars and cents. This is a subjectnearand dear to all of ourhearts.Every man and womanhere is working formoney . . . the well-known wherewithal !Mr. Curbo'smain theme is going tobe money, money and more money. He knows that if he talks money, you'lllisten.O. K, let's talk money right now.First, our personnel office tells us that over half of youare now makingmore money, even though about half of you are still on trainingwages, moremoney than you have ever made regularly in your life. If this fact is nottrue, then over half of you have falsified your employment applications, for youhave shown that information on your application in the sectionconcerningpast earnings.But this is of no importance . . . the important thing to thePathfinder Coach Division is whether or not you are being properly paid, fairlypaid for the work which you are performingWhile in a few individual cases ofunderpayment by accident or temporary oversightsome ofyou might not beearning a fairwage, we believe that on the wholewe are paying a very goodwage scale.And this wage scale is going to get better.We have told youabout the incentive system whereby you will be able to increase your earningsas you increase in productive work.For the newcomer, I will repeat thatwe will operate on some type of piece work or production bonus system just assoon as we can complete the necessary job studies throughout the plant. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd let me say at this point that in our first talk on June 28, we stated thatwe believed that you would be at the necessary stage of job efficiency for thepiecework system to be set up about a year after we started production.Thatis,we thought it would take about six months for you to get trained to the pointwhere we could make studies . . . then another six months to complete thestudies and set up the incentive system.Well, for the benefit of all of you, letme say right now that we are so well pleased with the speed with which youhave caught on to the work that we believe that we will be able to begin makingour job studies well before that six month period and have the incentivesystem installed much earlier than the year previously estimated.You are learn-ing your jobs, turning out an extraordinarily good product, far sooner and muchquicker than we had anticipated.Let me remind you that you are progressingextremely well . . . your first day's production on August 4 was two completedunits.Yesterday you turned out 6 units.That's an increase of 4 per day in aperiod of three weeks.And it's darned good going, considering the time you'vebeen making buses!But, we're getting off the subject of money, aren't we? As I said, you aregetting a fair wage . . . our wage scale is higher than any in this area. Over4,000 applications for jobs in the plant mean just one thing . . better wages aredrawing the people to us.Now, Mr. Cuibo is telling you that if you join his CIOhe will get you higher wages. Let me throw the lie in his teeth, and if hecomes to see you ask him to answer this.How can he change our wage scalewhen it is frozen under the Wage Stabilization Board's Wage Regulation #9?I am not going to explain the full text of that law because we do not havethe time here. I am simply going to say that our entire wage scale wasdetermined in accordance with Regulation 9 and filed with the Wage Stabili-zation Board.Our scale is frozen until the Board unfreezes it . . . they will doso only by issuing an order abolishing the ruling, or by proof that our wagescale was set up contrary to their Regulation #9.Now listen carefully, for this is the law.Wage Regulation #9 says thatrates of wages to be paid in a new plant must not exceed rates for the sameor comparable jobs in a comparable industry in the same local labor marketarea.This means that our rates must be based . . . as they are at present .. .upon the prevailing rates paid by similar industries in this same labor marketarea.Now, the wage Regulation #9 was not clear on some points, and people wroteletters to the Wage Stabilization Board asking questions concerning these pointsSo the Board issued an interpretation bulletin on March 30, 1951, answeringquestions and giving the rules necessary to administer the regulation. I wantto read you one or two of these questions.(Dwayne picks up the book and reads questions #5 and #7, and explains theanswers)So, you can see that even if we asked the WSB to let us pay you the same wagescale as is paid at our Lima plant which operates in a high-priced labor marketarea and which has been building school buses for over 28 years, they would notlet us.Any union contract you might negotiate could not contain the same wagescale as in the Lima plant.The law specifically says so.(Lay the book aside, and says)Those of you who are interested are not only invited but urged to go to thepersonnel office and read these wage regulations. Inform yourself, ... do notbe deceived by half-truths and false promises.Read the law, it is down in blackand white! PATHFINDER COACH DIVISIONOF SUPERIORCOACH CORPORATION 101Well, that is about all I have to tell you about Mr. Curbo and his promises.We are interested in you as individuals and we do not want to see you get bilkedby any paid union agent,who is interested in keeping his nice fat salary checkof $122 a week coming in regularly by collecting dues from you.That is whatMr. Curbo is being paid, my friends, to sell you a bill of goods that you don'tneed-and couldn't use even if you did need it.He can't do anything about yourwages . . . you have insurance and vacations and incentive plans and some daybefore long we hope pensions...all these things are planned for you.Youdon't need him to get them for you. You'll have them whether or not you haveMr. Curbo's union or anybody else's union.So why pay his dues and initiationfees for something you don't need. If you have that much money to throw away,give it to the Red Cross or to your church or to somebody who needs it .. .Mr. Curbo is making more than I am with his $122 per week salary that workingmen somewhere are sweating to pay.Just one more thing,and we'll call it a day.There has been some doubt on the part of many of you as to what we meanwhen we say, as you have heard often in the past few days, that we are shootingfor production of 20 jobs a day. Some of you think that you are working as hardand as fast as you possibly can, now,to get out 10 jobs a day . . . and weagree . . . some of you are.However, many of you will increase in the abilityto turn out more jobs as you increase in experience-without working a bit harderthan you are now. By that I mean that as you learn the "tricks of the trade",how to do the job in the best way-which is always the shortest and easiest rightway-you will find that you will not be working a bit harder or faster, but willbe producing much more than now.Unfamiliar work is hard work, it gets easieras you go along.Some of you, and you know who you are, are not putting out at your full speed,and can tap that reserve for the added production that will come.We know byexperience with our men in our other plant at Lima just how many men to eachpool will be necessary to turn out any given number of jobs.We vary our pro-duction by varying the number of men in the pool and by varying the length oftime the bus has to stay in one position.Longer time, fewer men-shorter time,more men. Your pool strength will be increased as needed and where needed-but only when needed.Deadheads just can't stay around on a production job.We have had a chance now to see who wants to do his part.We are goingto pay you for the job you do.Rate adjustments are being made in all depart-ments at this very time, pools and pool leaders being set up, and we are goingto ask you to give a good day's work for the day's pay. That's what you weretold when you were hired in, and that is how it is going to be.As I just said, we have had a chance now to see who is going to get the jobdone.Here is a little unpleasant item-we know now that some of you won'tmake the grade.Not many, thank heaven, but there are some.We are goingto begin weeding out today. Some may get their time today. You will be noti-fiedwhen your work is not up to standard,will be given a chance to improve,or out you will go.We cannot have a very few deadheads slowing up the wholeworks.That's the unpleasant part of running a business-we all like to hire, butnobody likes to fire.We will not discharge men in a spirit of anger or disgust,but try to explain that in this type of operation all must be a part of the team.If one doesn't fit, or doesn't try to fit, then he doesn't belong.We still have agreat number of good men and women who want jobs at Pathfinder,and we willeventually work out the winningcombination.So let's all get to work, learn to do our jobs well and quickly.Your futurewill take care of itself,if you take care of the present.250983-vol. 102-53-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDDon't buy any of Mr. Curbo's socialistic cure-all medicine-look at CIO's recordof strikes, lost time, battles and doublecrosses.Ask your fellow workers herewho have belonged to CIO in the past. Give us one year to operate this plant,get all of our plans in effect, and do the many things we have planned which willmake this a better place to work in.We make you this offer-give us one yearfrom August 4, the date we rolled those first two buses out the door, and seewhat kind of jobs you have. Then, if you find out that we are not the right kindof people for you-if you find out that you need to spend money for a union toprotect your rights, then go to it with our blessings.But give us that year !Thank you.J. R. PEPPER AND E. R. FERGUSON,D/B/A BLUFF CITYBROADCASTING CO.andLOCALNo:1275,INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL,PETITIONER.CaseNo.32-RCi --574.January 9,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour X. Alsher, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Houston, Styles, and Peterson].On January 16, 1951, Petitioner's parent organization, InternationalBrotherhood of Electrical Workers, AFL, hereafter referred to as theIBEW, was certified as the bargaining representative of the Em-ployer's engineers and technicians.'Thereafter, on January 23, 1951,a bargaining agreement, in which the Employer, Petitioner, andIBEW were named as parties, was executed, covering all engineersand technicians "up to and including the rank of Chief Engineer." 2By its terms, this contract was to continue until December 15, 1952,and from year to year thereafter, in the absence of a 60-day noticeto change or terminate it.It does not appear from the record whetherany such notice was given.On October 31, 1952, the instant petition was filed on behalf of thePetitioner by an international representative of the IBEW. It al-leges as appropriate for bargaining purposes the very unit covered bythe existing certification, but it would expressly exclude the chiefengineer.At the hearing, during which the Petitioner was repre-sented by the IBEW representative who filed the petition, the partieswere in dispute only as to the supervisory status of the chief engineer.3Excluded from the unitwere the office and clerical employees, announcers,and super-visors as defined inthe Act.Case No. 32-RC-286,not reported in printed volumes ofBoard decisions.2 Theunit replacement of the chief engineer was not litigated in Case No. 32-RC-286.102 NLRB No. 23.